Title: To Benjamin Franklin from Staël von Holstein, 30 July 1783
From: Staël von Holstein, Erik Magnus, Baron
To: Franklin, Benjamin


          
            Ce 30 Juillet 1783.
          
          Le Baron de Stael est passé chez Monsieur Francklin pour avoir
            l’honneur de lui faire part qu’il a eu le 29 du courant ses audiences comme Ministre
            plénipotentiaire du Roy de Suede chez leurs Majestés et la famille royale.
         
          Addressed: A Monsieur / Monsieur
            Francklin / en son hotel / A Passy
        